Title: From John Adams to C. W. F. Dumas, 6 June 1780
From: Adams, John
To: Dumas, Charles William Frederic


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu Sir June 6. 1780
     
     I thank you, for your Letter in answer to mine of 21. May, and for your kind congratulations on my arrival here.
     Mr. Brown, with whom you took your Walks in the Neighbourhood of Paris, has been gone from hence, Some Weeks, on his Way home. I Should have had much Pleasure, if I had been one of the Party. I have rambled, in most of the Scenes round this City, and find them very pleasant, but much more in debted to Art than to Nature. Philadelphia, in the Purlieus of which, as well as those of Baltimore, and York Town, I have often sought Health and Pleasure, in the same way in Company with our venerable Secretary Charles Thompson, will in future Times, when the Arts shall have established their Empire in the new World, exhibit scenes much more Striking. But Boston above all, around which I have much oftener wandered in Company with another venerable Character, little known in Europe, but to whose Virtues and public Merit in the Cause of Mankind, History will do Justice, will one day exhibit Scenes of Grandeur and Beauty, Superiour to any other Place I have ever yet seen.
     The Letter of G. Clinton, when I transmitted it to you, was not suspected to be an Imposition. There are some Circumstances, which are sufficient to raise a question, but I think, none of them are conclusive, and upon the whole I have little doubt of its Authenticity. I shall be much mortified if it proves a fiction. Not on account of the importance of the Letter, but the Stain that a Practice So disingenuous, will bring upon America. When I first left America such a fiction with all its Ingenuity, would have ruined the Reputation of the author of it, if discovered, and I think that both he and the Printer would have been punished. With all the freedom of our Presses I really think that not only the Government, but the Populace would have resented it. I have had opportunities of an extensive Acquaintance, with Americans, and I must Say in Justice to my Country men, that I know not a Man that I think capable of a Trick at once So able and so base. Truth is indeed respected in America, and So gross an affront to her I hope will not, and I think cannot go unpunished.
     Whether it is genuine or not, I have no doubt of the Truth of the Facts, in general. And I have reasons to believe, that if the Secret Correspondences of Bernard, Hutchinson, Gage, How, and Clinton, could all be brought to light the World would be equally surprized at the whole Thread of it. The British Administration and their servants have carried on from the beginning a System of Duplicity, in the Conduct of American Affairs that will appear shocking to the Public, whenever it shall be known.
     You have seen A. Rodneys account of the Battle of the 17th. of April. The Scepter of the ocean, is not to be maintained, by such Actions as this, and Birons and Keppells. They must make themselves more terrible upon the ocean to preserve its dominion. Their Empire there is founded only in fear—no nation loves it. We have no other News.
     
     
     
     
     I have the Honour to be . . . most obedient and most humble servant
     
      John Adams
     
    